Citation Nr: 1427605	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  11-04 128	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, including post traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired skin disability, including skin cancer, to include as secondary to the service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran served on active duty from May 1968 to September 1971.

These matters come before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which among other things, denied service connection for PTSD, skin cancer, and a skin condition of the fingertips. 

In an October2013, the Veteran testified at a Travel Board hearing before the undersigned; transcripts of the hearing have been associated with the Virtual VA record.

The Veteran has claimed service connection for various skin disabilities including skin cancer and skin condition of the fingertips.  Private treatment records from Dr. T.W./Spartanburg Regional Healthcare System dated from April 1998 to December 2003 show treatment for actinic and seborrheic keratosis as well as dyshidrotic eczema of the hands.  Treatment records from WestSide Dermatology from August 2004 to November 2009 show that the Veteran was diagnosed with seborrheic and actinic keratosis, hand eczema, papilomas, and skin neoplasm.  An August 2004 report from Spartanburg Pathology Consultants revealed left shoulder basal cell carcinoma.  VA treatment record included a diagnosis of dermatitis/eczema in May 2010.  Subsequent treatment records including a problem list of actinic keratosis, dermatitis or eczema, and a personal history of other malignant Neoplasm.  The record shows these skin conditions on various parts of the Veteran's body.  The United States Court of Appeals for Veterans Claims (Court) issued a decision that held the scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has accordingly recharacterized the Veteran's skin claims as entitlement to service connection for an acquired skin disability, including seborrheic and actinic keratosis, papilomas, hand eczema, dermatitis, skin neoplasm, and basal cell carcinoma, to include as secondary to the service-connected CAD, DM, and DM neuropathy of the bilateral upper and lower extremities.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of entitlement to service connection for an acquired skin disability, including skin cancer, to include as secondary to the service-connected disability is addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran does not have a psychiatric disorder, including PTSD that had its clinical onset in service or is otherwise related to active duty.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a psychiatric disorder, to include PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In regards to the claim seeking service connection for a psychiatric disorder (claimed as PTSD), in a pre-adjudication letter dated in December 2009, the RO notified the Veteran of the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  This letter also informed him of the types of evidence that would be considered to substantiate his claim and the information and evidence needed to sustain a claim for service connection.  In addition, the letter met the notice requirements set out in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Hence, the VCAA notice requirements have been satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 'duty to assist' contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA obtained all of the service treatment records and identified relevant post-service VA and private treatment records.  VA treatment records that were electronically available through the Compensation and Pension Records Interchange (CAPRI) were uploaded to the Virtual VA eFolder.  These records were considered when the Veteran's claim was subsequently readjudicated in an April 2013 supplemental statement of the case.  The Veteran was afforded a VA examination for his claimed psychiatric disorder in September 2010.  The September 2010 VA examination is fully adequate for the purposes of adjudication as it was conducted based upon review of the claims file, interviews with the Veteran, and clinical findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

During the October 2013 Board hearing, the undersigned explained the issue on appeal and asked questions designed to indicate evidence that may have been overlooked.  These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria for Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

Service connection for certain chronic diseases, such as psychoses, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

Psychoses are amongst the conditions identified in § 3.309(a) as chronic, per se, but the same is not true of neuroses such as PTSD, anxiety, and depression.  According to 38 C.F.R. § 3.384  , a "psychosis" includes the following specific disorders: brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181   (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618   (1992); Hatlestad v. Derwinski, 1 Vet. App. 164   (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The establishment of service connection for PTSD has unique evidentiary requirements, generally requiring: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

If it is established through military citation or other supportive evidence that the Veteran engaged in combat with the enemy, and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2); 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d); Gaines v. West, 11 Vet. App. 353   (1998) (Board must make a specific finding as to whether the Veteran engaged in combat).

To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that the Veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.  If VA determines either that the Veteran did not engage in combat with the enemy or that the Veteran did engage in combat, but that the alleged stressor is not combat related, the Veteran's lay testimony, by itself, is not sufficient to establish the occurrence of the alleged stressor. Instead, the record must contain credible supporting evidence that corroborates the Veteran's testimony or statements.  38 C.F.R. § 3.304(f); Stone v. Nicholson, 480 F.3d 1111 (Fed. Cir. 2007); Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  However, corroboration of every detail of a claimed stressor, including the Veteran's personal participation, is not required; rather, a Veteran only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure. See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002).  In other words, the Veteran's presence with the unit at the time such attacks occurred corroborates his statement that he experienced such attacks personally.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

On July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  This revision adds to the types of PTSD claims that VA will accept through credible lay testimony alone as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity." 

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

III. Analysis

Following a review of the evidence of record, the Board concludes that service connection for a psychiatric disorder, including PTSD is not warranted.  The Veteran's service treatment records are silent for any complaints, treatment, or diagnoses related to a psychiatric disorder.  His September 1971 separation examination included a normal psychiatric evaluation and the Veteran denied having frequent trouble sleeping, frequent or terrifying nightmares, depression or excessive worry, loss of memory or amnesia, bed wetting, or nervous trouble of any sort.  

Post service treatment records from Dr. B.C. dated from August 2005 to October 2007 showed that the Veteran's mood and affect were appropriate or he did not have psychiatric or emotional difficulties.  
 
VA treatment records include a February 2010 treatment record that revealed symptoms of being on guard, watchful, or easily startled; having little interest or pleasure in doing things; and felt down, depressed, 

or hopeless, and he screened as positive for depression.  In February 2010, the record noted that the Veteran declined social work and/or mental health nurse services for possible PTSD.  Subsequent VA treatment records dated from May 2010 to July 2012 showed that the Veteran denied having depression, anxiety, or suicidal thoughts and included a negative screen for depression.  In July 2012, a PTSD screening test was positive after the Veteran answered that he had nightmares, tried not to think about an event or went out of his way to avoid situations that reminded him of it, was constantly on guard, watchful, or easily started, and felt numb or detached from others, activities, or surroundings.  However, subsequently, a physician considered the results of the PTSD screen, and the Veteran's assessment, including assessment of suicidal risk and found that there was no mental health condition that required further intervention.  While the Veteran has reported trouble with sleeping, he has also been diagnosed with sleep apnea.  The post service VA and private treatment records reveal no diagnoses of a psychiatric disorder, including PTSD.  In this regard, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Here, a clear preponderance of the evidence reflects that the Veteran does not have a psychiatric disability.  The Board acknowledges the Veteran's complaints of feeling depressed agitated; angry; emotional; and aggressive, especially in the workplace, as well as wanting to isolate himself and sometimes hurt other people.  See October 2013 Board hearing transcript, pgs. 3-6.  However, he also reported that a doctor has not told him that he has any specific disability and he doesn't receive any treatment for a psychiatric disability.  See October 2013 Board hearing transcript, pgs. 8-9.  Additionally, on September 2010 VA examination,  after reviewing the Veteran's entire claims file, summarizing his history, and performing a mental status examination, the examiner determined that the Veteran did not have an Axis I clinical diagnosis.  The examiner added that the Veteran presented with some mild symptoms of PTSD, but they were not sufficient for a diagnosis of PTSD.  The examiner also stated that the Veteran did not present with any Axis I diagnosis.  Therefore, there was no mental health diagnosis related to active military service.  

With no convincing evidence of a diagnosed psychiatric disorder, the analysis ends, and service connection for a psychiatric disorder, including PTSD must be denied.

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) that a service connection claim must be accompanied by evidence that establishes that the claimant currently has the claimed disability.  Accordingly, absent a current showing of chronic disability, the Board concludes that a psychiatric disability, including PTSD was not incurred in or caused or aggravated by service, and may not be presumed to have been incurred in service. 

The Board has considered the Veteran's assertions that he has a psychiatric disorder related to his service, including his reports of fearing for his life and experiencing incidences where the Vietnamese came into the wire, mortars being fired, incoming rounds and engaging the enemy with his weapon as a member of a Quick Reaction Team, who were responsible for perimeter security in Vietnam.  See September 2010 VA examination report, stressor statements received in November 2010, and October 2013 Board hearing transcript, p. 3.  However, as a layperson, the Veteran is not competent to give a medical opinion on the diagnosis of a current condition.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such feeling angry, agitated, emotional, depressed, aggressive, isolative, and wanting to hurt others; he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Additionally, while the Veteran is competent to provide testimony and statements concerning factual matters of which he has firsthand knowledge (i.e., experiencing or observing stressful events), the Veteran does not have the required medical knowledge to diagnose PTSD.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding that lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, or reporting a contemporaneous medical diagnosis, or the lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant a claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995). 

Absent evidence of a current disability, an award of service connection for PTSD is not appropriate.  Brammer, supra.  Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a psychiatric disorder, including PTSD.  In the absence of a current diagnosed psychiatric disorder, including PTSD, the analysis ends, and the claim for service connection for a psychiatric disorder, including PTSD cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Entitlement to service connection for a psychiatric disability, including PTSD, is denied. 


REMAND

During his October 2013 Board hearing, the Veteran reported that he had skin cancer on his back and shoulder, as well as lesions on his ears and above his temples (located above his ears and between his eyes).  He also claims that he has had a skin condition on his fingertips and back of his hands for more than twenty years.  He believes that all of his current skin conditions, including skin cancer are related to Agent Orange or secondary to his service connected CAD, diabetes mellitus, and diabetic neuropathy of the bilateral upper and lower extremities.  

The Veteran's military records confirm his service in the country of Vietnam during the Vietnam War Era. Thus, exposure to Agent Orange herbicides is presumed. See 38 C.F.R. § 3.307; 3.309(e) (2013).  Chloracne is the only skin condition listed presumptively linked to Agent Orange exposure. Id.  

The service treatment records do not reflect the presence of chronic skin disability.  The skin was normal on separation examination and on the Report of Medical History, the Veteran denied having or having had skin disease, boils, tumors, skin growths, cysts or cancer.  

As previously mentioned, private treatment records from Dr. T.W./Spartanburg Regional Healthcare System dated from April 1998 to December 2003 show treatment for actinic and seborrheic keratosis as well as dyshidrotic eczema of the hands.  Treatment records from WestSide Dermatology from August 2004 to November 2009 show that the Veteran was diagnosed with seborrheic and actinic keratosis, hand eczema, papilomas, and skin neoplasm.  An August 2004 report form Spartanburg Pathology Consultants revealed left shoulder basal cell carcinoma.  VA treatment record included a diagnosis of dermatitis/eczema in May 2010.  Subsequent treatment records including a problem list of actinic keratosis, dermatitis or eczema, and a personal history of other malignant Neoplasm.  The various skin conditions have been found on the Veteran's hands, fingers, face, jaw, cheek, temple, ears, chest, neck, ears, ankle, abdomen, and shoulders/back.

Even if a presumption is found inapplicable, however, VA must still consider whether a diagnosis can directly be attributed to a veteran's military service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Board finds that there are medical questions presented by this case that are not currently adequately addressed by the evidence of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions should be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board finds that there is evidence that the Veteran has a current skin disorder that is intermittently active.  As such, if possible, the Veteran should be provided a VA examination during a flare-up of his skin disorder.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet App 303 (2007) (holding that when VA undertakes to provide the Veteran with an examination, it must insure that the examination is adequate); Ardison v. Brown, 6 Vet. App. 405 (1994) (holding that when evidence reflects that a disability has a history of remission and recurrence, the duty to assist requires that any examination be given during an active stage of the condition).

Finally, as this matter is being remanded for the reasons set forth above, any additional VA treatment records of the Veteran should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all records of the Veteran's treatment since January 2013 from the Asheville VAMC.

If any such records are unavailable, the Veteran should be notified of the identity of any records that are unavailable, the efforts VA has undertaken to obtain the records, and any further action that may be taken concerning his claims, and he should be notified that he may submit the records himself.  All such notification must be documented in the claims file. 

If the VHA medical records are electronically available in CAPRI, follow current procedures to review and identify VHA medical records pertinent to the disability claims electronically available in CAPRI.

Upload to the Virtual VA eFolder the VHA medical records electronically available in CAPRI.

2. After the completion of number 1 above, to the extent possible, schedule the Veteran for a VA examination with a dermatologist to determine the nature and etiology of the Veteran's variously diagnosed skin disorders during an active flare-up.  The claims file and all electronic records must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  All necessary testing should be accomplished.  The examiner should provide opinions and respond to the following: 

a)  Please identify each skin disorder(s) found, including seborrheic and actinic keratosis, papilomas, eczema, dermatitis, skin neoplasm, and/or basal cell carcinoma.  For each skin disability identified, provide an opinion as to whether there is at least a 50 percent probability (at least as likely as not) that the skin disability had its onset in active service; or is otherwise the result of disease or injury in service, including presumed Agent Orange exposure. 

b) For each skin disability identified, if not related to service, provide an opinion as to whether there is at least a 50 percent probability (at least as likely as not) that the skin disability was caused or aggravated by the Veteran's service connected CAD status post coronary artery bypass graft, DM, and DM neuropathy of the bilateral upper and lower extremities.  If aggravated, 

specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation. 

The examiner must provide reasons for each opinion.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions. If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. If the benefits sought on appeal remain denied, issue a Supplemental Statement of the Case (SSOC) based on a review of the evidence since the last SSOC was issued in April 2013.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


